Title: To James Madison from the Republican Committee of Talbot County, Maryland, 14 March 1809
From: Republican Committee of Talbot County, Maryland
To: Madison, James


Sir,
Easton Talbot County Maryland 14th. March 1809.
At a Period, the most eventful ever witnessed by Man, when the whole civiliz’d World is engag’d in War—a War in which much of the Blood of Europe has fed the arid Lands of the South, or been congeald upon the frozen surface of the North; whilst the British Lion, and the Gallic Cock, emulous for the extent of outrages on the Law of Nations and the Rights of Neutrals, seem determind that the Continent of Europe shall be subject to the One; & the Ocean tributary to the Other—At this time, so critical, so perilous, and awful WE rejoice, and WE hasten to express our Joy at Your Election to the first Office in Your Country, the voluntary Gift of a great & free People: and WE rejoice the more; because, notwithstanding the Convulsions abroad, the Commencement of Your Administration is mark’d with Peace—a Blessing, WE have no doubt, Your Abilities and Exertions, in cooperation with our late beloved President, have contributed to preserve thro eight years involv’d in difficulties more novel and imposing than ever Statesman had to encounter.
Like a Philosopher in search of Truth, Mr. Jefferson, in every Measure of his Administration, having to engage with novel and extraordinary Exigencies, was oblig’d to resort to experiment, which for our Country woud have been finally as efficient, as it was primarily successful in saving our immense property afloat upon the Ocean from the grasp of lawless Power, but for a set of Men of expatriate principles, subsidiary to a foreign Power, divesting themselves of, and discarding every Principle of Duty; practising the most nefarious attempts with u[n]remitted industry & malignity to paralize the Efforts of the Government in vindicating the National Rights; essaying to alienate the Affections of the People by slanderous Misrepresentations and pretences the most perfidious; and ultimately menacing the dismemberment of the Union.
Your Lot has fallen upon no common time! On the Eve, possibly, of being involvd in a War with the two greatest Powers of the world, France and England—WE, however, confidently rely upon Your Wisdom, firmness, & integrity being completely exerted to avert War and its direful Retinue of Calamities from this our happy Land; and in preserving Peace to our Country; and obtaining, as its accompaniments, ample Reparation for our past, as well security against future Injuries: but, shou’d WE be disappointment in so rightful an expectation, WE pledge ourselves at every hazard of our Lives & Fortunes to support the Government of our Choice in vindicating our violated Rights; and upon all occasions will be found on the side of our Country. Confident from the Assurances given in Your past Life WE hail them as a sure presage of the future, and with truth and sincerity approve and believe in Your “Sentiments and Intentions” that all the Duties attach’d to Your Office will be fulfilld with the most scrupulous Exactness & promptitude; and WE beg leave to express our full confidence in Your administration, and to offer our Respects and congratulations upon Your appointment to the Office of President of the United States.

W Hayward Chairman
Will. E. Seth. Sec’ry.

